DETAILED ACTION
This action is pursuant to the claims filed on 06/21/2022. Claims 1-2, 4-7, 9-13, and 15-17 are pending. A first action on the merits of claims 1-2, 4-7, 9-13, and 15-17 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the 35 USC 112 rejections of the previous office action are withdrawn.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
In the instant case, claims 15 and 9 fail to contain a reference to a preceding claim. Claim 15 is dependent from claim 16, and claim 9 is dependent from claim 17.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, 9, 11-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libbus (U.S. PGPub No. 2009/0076340) in view of Chang (U.S. PGPub No. 2020/0069203), in view of Jeong (U.S. PGPub No. 2019/0328264) and Xu (U.S. PGPub No. 2021/0077304).
Regarding claims 1, Libbus teaches a stick-on biosensor (Fig 1 adherent device 100) comprising: a pressure-sensitive adhesive layer and an electrode part (Fig 1I-J and [0100], pressure sensitive adhesive 116a and electrode part(s) 112A-D), said pressure-sensitive adhesive layer having a stick-on surface to be attached to a subject (Fig 1I, bottom surface of adhesive portion 116a); a base material layer provided on the side opposite the stick-on surface of the pressure-sensitive adhesive layer (Fig 1I-J and [0100], gel cover 180 defines a  base layer as claimed): and an electronic device provided on the base material layer and configured to process a biological signal acquired through the electrode part (Fig 1J and [0100], flex printed circuit board 120 with PCBs 120A-D positioned over gel cover 180 and connected to electrodes 112a-d).
Libbus fails to explicitly teach the electrode part is exposed at the stick-on surface of the pressure-sensitive adhesive layer such that an exposed surface of the electrode part is aligned with the stick-on surface of the pressure-sensitive adhesive layer.
In related prior art, Chang teaches a similar stick on biosensor (device of Fig 1) wherein the electrode part is exposed at the stick-on surface of the pressure-sensitive adhesive layer (Fig 2, electrode 300 is exposed at adhesive assembly 100) such that an exposed surface of the electrode part is aligned with the stick-on surface of the pressure-sensitive adhesive layer (Fig 2, exposed surface of electrode 300 is aligned with stickon surface of adhesive assembly 100). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode parts of Libbus in view of Chang to incorporate the electrode part being exposed and aligned at the stick-on surface of the PSA layer. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrode configuration of an electrode patch (Libbus Fig 1I-J protruding electrodes) for another well-known electrode configuration of an electrode patch (Chang Fig 2 aligned/non-protruding electrodes) to yield the predictable result of an electrode(s) configured to contact the skin of a wearer and collect physiological signals (Libbus [0076]; Chang [0020] both configuration of electrodes capable of acquiring physiological signals).
Libbus is silent to the flexural rigidity per unit width of the structure and the adhesive strength of the stick-on surface.
In related stick-on biosensor prior art, Jeong teaches a similar stick-on biosensor (Fig 3a device 300) comprising an adhesive layer (Fig 3 adhesive portion 343) wherein an adhesive strength of the electrode part exposed at the stick-on surface of the structure to adhere to the subject is greater than 0.6 [N/cm2] and less than or equal to 5.0 [N/cm2] ([0062] adhesive strength is 1.0 N/cm2 or more). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Libbus in view of Jeong to use an adhesive strength greater than 0.6 and less than 5.0 N/cm2 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In related prior art, Xu teaches a similar sensor device wherein a flexural rigidity per unit width ranges from 0.010 [MPa-mm3/mm] to 1.898 [MPamm3/mm] ([0016] disclosing flexural rigidity as less than or equal to 0.0002 Nm = 0.2 Nmm; Examiner notes a “unit width’ of Zu is interpreted as 1 mm such that the disclosed flexural rigidity per unit width is ≤ 0.2 Nmm/mm; the claimed units of Mpa mm3/mm converts to                                 
                                    N
                                    
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                            *
                                            m
                                            m
                                        
                                    
                                
                             , which further simplifies to Nmm/mm (i.e. flexural rigidity per unit width), the claimed range is 0.01 Nmm/mm to 1.898 Nmm/mm, thus the range taught by Xu overlaps the claimed range). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer, electrode part, and base material of Libbus in view of Jeong and Xu to provide a net flexural rigidity per unit width from 0.01 to 1.898 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Libbus teaches A stick-on biosensor (Fig 1 adherent device 100) comprising: a pressure-sensitive adhesive layer and an electrode part (Fig 1I-J and [0100], pressure sensitive adhesive 116a and electrode part(s) 112A-D), said pressure-sensitive adhesive layer having a stick--on surface to be attached to a subject (Fig 1I, bottom surface of adhesive portion 116a); a base material layer provided on the side opposite the stick-on surface of the pressure- sensitive adhesive layer (Fig 1I-J and [0100], gel cover 180 defines a base layer as claimed); and an electronic device provided on the base material layer and configured to process a biological signal acquired through the electrode part (Fig 1J and [0100], flex printed circuit board 120 with PCBs 120A-D positioned over gel cover 180 and connected to electrodes 112a-d).
Libbus fails to explicitly teach the electrode part is exposed at the stick-on surface of the pressure-sensitive adhesive layer such that an exposed surface of the electrode part is aligned with the stick-on surface of the pressure-sensitive adhesive layer.
In related prior art, Chang teaches a similar stick on biosensor (device of Fig 1) wherein the electrode part is exposed at the stick-on surface of the pressure-sensitive adhesive layer (Fig 2, electrode 300 is exposed at adhesive assembly 100) such that an exposed surface of the electrode part is aligned with the stick-on surface of the pressure-sensitive adhesive layer (Fig 2, exposed surface of electrode 300 is aligned with stickon surface of adhesive assembly 100). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode parts of Libbus in view of Chang to incorporate the electrode part being exposed and aligned at the stick-on surface of the PSA layer. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrode configuration of an electrode patch (Libbus Fig 1I-J protruding electrodes) for another well-known electrode configuration of an electrode patch (Chang Fig 2 aligned/non-protruding electrodes) to yield the predictable result of an electrode(s) configured to contact the skin of a wearer and collect physiological signals (Libbus [0076]; Chang [0020] both configuration of electrodes capable of acquiring physiological signals).
Libbus is silent to the flexural rigidity per unit width of the structure and the adhesive strength of the stick-on surface.
In related stick-on biosensor prior art, Jeong teaches a similar stick-on biosensor (Fig 3a device 300) comprising an adhesive layer (Fig 3 adhesive portion 343) wherein an adhesive strength of the electrode part exposed at the stick-on surface of the structure to adhere to the subject ranges from 1.3 [N/cm2] to 3.3 [N/cm2] ([0062] adhesive strength is 1.0 N/cm2 or more). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Libbus in view of Jeong to use an adhesive strength ranging from 1.3 N/cm2 to 3.3 N/cm2 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In related prior art, Xu teaches a similar sensor device wherein a flexural rigidity per unit width ranges from 0.034 [MPa-mm3/mm] to 1.898 [MPamm3/mm] ([0016] disclosing flexural rigidity as less than or equal to 0.0002 Nm = 0.2 Nmm; Examiner notes a “unit width’ of Zu is interpreted as 1 mm such that the disclosed flexural rigidity per unit width is ≤ 0.2 Nmm/mm; the claimed units of Mpa mm3/mm converts to                                 
                                    N
                                    
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                            *
                                            m
                                            m
                                        
                                    
                                
                             , which further simplifies to Nmm/mm (i.e. flexural rigidity per unit width), the claimed range is 0.034 Nmm/mm to 1.898 Nmm/mm, thus the range taught by Xu overlaps the claimed range). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer, electrode part, and base material of Libbus in view of Jeong and Xu to provide a net flexural rigidity per unit width from from 0.034 to 1.898 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 5 and 11, in view of the combination of respective claims 1 and 2 above, Chang further teaches wherein the electrode part is integrated with at least a part of the stick-on surface of the pressure-sensitive adhesive layer (See Fig 2).
Regarding claims 6 and 12, in view of the combination of respective claims 1 and 2 above, Libbus further teaches wherein the electrode part has an electrode with a shape of a predetermined pattern (Fig 1I-J, electrode parts 114A-D have a predetermined shape).
Regarding claims 7 and 17, and claims 13 and 16, in view of the combination of respective claims 1 and 2 above, Libbus further teaches a circuit that connects the electrode part and the electronic device (Fig 1D [0079] circuitry of PCB 120A of flexi circuit 120 is connected to electrode), and a substrate on which the circuit is formed, the substrate and the circuit being mounted on a top surface of the base material layer ([0100] PCB 120A defines a substrate for its circuitry; substrate and traces of Flex PCB is mounted on top surface of gel cover 180).
Regarding claims 9 and 15, in view of the combination of claims 17 and 16 as stated above, Libbus further teaches wherein the substrate is a first substrate and the circuit is a first circuit, and the stick-on bio sensor further comprises: a second substrate on which a second circuit is formed (Fig 1D PCB 120C defines second substrate of flex circuit 120 having a second circuit), the second substrate and the second circuit being provided on the top surface of the base material layer (substrate and traces of Flex PCB 120 are mounted on top surface of gel cover 180).
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libbus in view of Chang, in view of Jeong, in view of Xu as applied to claims 1 and 2 respectively, and in further view of Raj (U.S. PGPub No. 2019/0365263).
Regarding claims 4 and 10, in view of the combination of claims 1 and 2 as stated above. 
Libbus is silent to an area moment of inertia per unit width of the structure.
In related prior art, Raj teaches a similar stick-on biosensor (see Fig 1) and discloses that an area moment of inertia is directly proportional to a stiffness value ([0060]). Libbus/Chang/Jeong/Xu/Raj discloses substantially all the limitations of the claim(s) except for an explicit teaching of an area moment of inertia per unit width being in a range of 0.0001 to 0.7.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide an area moment of inertia per unit width of the structure of Libbus in view of Chang, Jeong, Xu, and Raj being between 0.0001 to 0.7 mm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would have done so to advantageously optimize the stiffness of the structure of the stick-on biosensor as the area moment of inertia is a well-known result effective variable that affects a stiffness of the structure of the biosensor.
Response to Arguments
Applicant’s arguments, see remarks, filed 06/21/2022, with respect to the rejection(s) of claim(s) 1-2, 4-7, 9-13, and 15-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the Chang reference disclosing an electrode part exposed at and aligned with a stick-on surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794